              Case 1:20-cv-02866-JPC Document 76 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


E2W, LLC, a Delaware limited liability
company,
                                                   1:20-cv-02866-JPC
                                Plaintiff,

         v.
                                                   [PROPOSED] ORDER GRANTING
KIDZANIA OPERATIONS, S.A.R.L., a                   PLAINTIFF’S LETTER MOTION
Luxembourg corporation.                            TO REDACT DOCUMENT

                                Defendant.


         This matter comes before the Court on Plaintiff E2W, LLC’s (“E2W”) letter motion to

redact Polsinelli PC’s bank account information from its Unopposed Letter Motion to Release

Bond. Having considered Plaintiff’s Letter Motion, the Court hereby GRANTS E2W’s Letter

Motion to Redact Document and ORDERS as follows:

         1.       E2W’s Letter Motion to Redact Document is GRANTED;

         2.       The redacted Unopposed Letter Motion to Release Bond is approved and accepted

to be filed in redacted form; and

         3.       The Clerk is directed to place the previously filed original Unopposed Letter

Motion to Release Bond [Doc 72] without redaction, under seal.

                       26 day of _____________,
It is so ORDERED this ____        August        2021.


                                                     ______________________________
                                                     Honorable John P. Cronan
                                                     United States District Court for the
                                                     Southern District of New York




79528662.1
